United States Court of Appeals
                                                              Fifth Circuit
                                                           F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                August 6, 2003

                                                       Charles R. Fulbruge III
                                                               Clerk
                           No. 03-10192
                         Summary Calendar



                         FERNANDO VIERA,

                                              Plaintiff-Appellant,


                              VERSUS


                SPRINT UNITED MANAGEMENT COMPANY,

                                               Defendant-Appellee.




           Appeal from the United States District Court
       For the Northern District of Texas, Dallas Division
                         (3:02-CV-1575-H)


Before EMILIO M. GARZA, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

      Fernando Viera appeals from the district court’s grant of

summary judgment to defendant Sprint United Management Company in

his claim alleging breach of contract.      We review the district

court’s grant of summary judgment de novo, applying the same

standards used in that court.     Rogers v. International Marine



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Terminals, 87 F. 3d 755, 758 (5th Cir. 1996).

     Viera argues that the district court erred in granting Sprint

summary judgment on his breach of contract claim.              He claims that

according   to   the    Texas   statute   of   frauds,   the    offer   letter

contained clear language which in effect took him out of an at-will

employment status into a specified term.          Tex. Bus. & Com. Code §

26.01.   The district court found that the offer letter contained

ambiguous language and did not unequivocally demonstrate Sprint’s

intent to limit in a meaningful and special way its ability to

terminate Viera.       Midland Judicial District Cmty. Supervision and

Corr. Dept. v. Jones, 92 S.W. 3d 486 Tex. 2002.           We agree because

Viera failed to create a genuine issue of material fact as to

whether the language of the offer letter established Sprint’s

intent to be bound by a specified term. Specifically, Viera failed

to adduce evidence suggesting the letter specified a sufficiently

definite salary and committed time period to constitute a term

employment contract.

     The judgment of the district court is AFFIRMED.